                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

LONNIE LYNN JOHNSON, #468254                    §

VS.                                             §                CIVIL ACTION NO. 6:18cv471

DIRECTOR, TDCJ-CID                              §

                                    ORDER OF DISMISSAL

       Petitioner Lonnie Johnson, a prisoner confined at the Wynne Unit within the Texas

Department of Criminal Justice (TDCJ), proceeding pro se, filed this habeas petition complaining

about his Anderson County convictions. The petition was referred to the United States Magistrate

Judge, the Honorable John D. Love, for findings of fact, conclusions of law, and recommendations

for the disposition of the case.

       On August 15, 2019, Judge Love issued a Report, (Dkt. #20), recommending that

Johnson’s habeas petition be dismissed, with prejudice. A copy of this Report was sent to Johnson

at his last known address; return receipt requested. The docket reflects that Johnson received a

copy of the Report on August 23, 2019, (Dkt. #21). However, to date, no objections to the Report

have been filed.

       Because no objections to Judge Love’s Report have been filed, Johnson is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




                                                1
        The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #20), is

ADOPTED as the opinion of the court. Further, it is

        ORDERED that Petitioner Johnson’s petition for a writ of habeas corpus is DISMISSED,

with prejudice. Moreover, it is

        ORDERED that Petitioner Johnson is DENIED a certificate of appealability sua sponte.

Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        SIGNED this the 15 day of October, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                2
